Order, Supreme Court, New York County (Brenda Soloff, J.), entered on or about September 14, 2005, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
As the People concede, certain points were incorrectly assessed and defendant’s presumptive risk level should thus be *202level one. Nevertheless, the record supports the court’s alternate conclusion that an upward departure to level two is warranted. Clear and convincing evidence established aggravating factors that were not otherwise adequately taken into account by the risk assessment guidelines (see e.g. People v Brown, 45 AD3d 1123 [2007]). Defendant’s background includes a violent sexual attack on a child, and a pattern of misconduct displaying a likelihood of recidivism. Concur—Lippman, P.J., Mazzarelli, Williams, Sweeny and Acosta, JJ.